Citation Nr: 1019396	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to August 
2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which in pertinent part denied 
service connection for a left foot condition.

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) for further development in June 2009 
and January 2010.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the 
Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded the case in June 2009 for a VA examination 
to address the etiology of the Veteran's claimed left foot 
disability.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  The 
remand order noted that, in providing an opinion, the VA 
examiner should address the Veteran's in-service notation of 
foot problems.

Service treatment records show that the Veteran was seen on 
one occasion in April 2003 for subjective complaints of 
bilateral foot pain.  Although the podiatry report is 
partially illegible, it appears that the Veteran had 
objective evidence of swelling in the heels on examination.  
The Veteran was assessed with overuse syndrome.

The Veteran was afforded a VA examination in July 2009.  The 
July 2009 VA examiner diagnosed the Veteran with left foot 
plantar fasciitis, but found that it was less likely as not 
caused by or a result of injury while in service.  The 
examiner based his opinion on the lack of evidence for any 
foot disorders being evaluated during the Veteran's military 
service.  The VA examiner, however, failed to address April 
2003 findings related to bilateral foot pain with swelling in 
the heels.  

The Board again remanded the Veteran's claim in January 2010 
for the purpose of obtaining a VA opinion which specifically 
addressed the April 2003 findings.  A VA physician, who also 
conducted the July 2009 VA examination, concluded in a 
February 2010 report that the Veteran's plantar fasciitis of 
the left foot was not caused by or a result of military 
service.  His rationale was based on a review of the 
Veteran's service treatment records, which did not indicate 
any evaluation of or treatment for plantar fasciitis of the 
left foot.  The VA physician, however, again failed to 
address the April 2003 findings related to bilateral foot 
pain with swelling in the heels.  See Stegall v. West, 11 
Vet. App. 268, 270 (1998) (holding that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand).  In light of 
the foregoing, the Board finds that a supplemental VA opinion 
is necessary to address pertinent findings in the service 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should refer the case to an 
appropriate 
VA examiner for a supplemental opinion.  
If such examiner indicates that he or 
she cannot respond to the Board's 
question without examination of the 
Veteran, such should be afforded the 
Veteran.  The examiner should review 
the entire claims folder, to include 
findings in the Veteran's service 
treatment records pertaining to 
complaints of bilateral foot and heel 
pain in April 2003.

The examiner should state whether it is 
at least as likely as not that the 
Veteran's currently diagnosed plantar 
fasciitis of the left foot was incurred 
in service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should specifically 
discuss the April 2003 findings related 
to bilateral foot and heel pain shown 
in service treatment records.

2.	When the development has been 
completed, the 
RO/AMC should review the case again 
based on the additional evidence.  If 
the benefit sought is not granted, the 
RO/AMC should furnish the Veteran with 
a Supplemental Statement of the Case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


